Title: To Thomas Jefferson from Richard Spalding, 28 January 1806
From: Spalding, Richard
To: Jefferson, Thomas


                        
                            Sir
                            
                            January 28th 1806
                        
                        In pursuance of an act of the City of Council of Washington entitled “An Act for the better collection of the
                            Tax on private, and Hackney Carriages.” It is made my duty to notify to you that your licence expired on the last of
                            August 1805. you will therefore please to direct the money for the present year’s licence to be paid to Washington Boyd
                            Treasurer.
                        
                            Richd Spalding
                            
                        
                    